Order granting leave to increase the damages claimed in the complaint, unanimously reversed, with $50 costs and disbursements to the appellants, and the motion denied, without prejudice to a new application upon proper papers. The moving papers contain only eonelusory statements by one who is not shown to have knowledge of the facts. Proper papers would require averment by a person or persons, shown to have knowledge of the facts, and detailing the dates when the strike began and when it ended, when the facts were first learned of the claimed increased damages and the circumstances under which such knowledge was acquired. Concur — Breitel, J. P., Botein, Cox and Frank, JJ.